                                                        91.UG922 ~
Approved:

            Assistant United States

Before:     HONORABLE ROBERT W. LEHRBURGER
            United States Magistrate Judge
            Southern District of New York

                                         x

UNITED STATES OF AMERICA                     SEALED COMPLAINT

                                             Violation of
             - v.   -                        21 u.s.c. § 846

 RAMONA PETROVA, a/k/a                       COUNTY OF OFFENSE:
 "JD Kat",                                   NEW YORK

            Defendants.

                             -   -   -   x

SOUTHERN DISTRICT OF NEW YORK, ss.:

          ANTHONY MANGANO, being duly sworn, deposes and says
that he is a Detective with the New York City Police Department
("NYPD"), and charges as follows:

                                     COUNT ONE

     1.   From at least in or about August 15, 2018 to the
present, in the Southern District of New York and elsewhere,
RAMONA PETROVA, a/k/a "JD Kat," the defendant, and others known
and unknown, intentionally and knowingly did combine, conspire,
confederate, and agree together and with each other to violate
the narcotics laws of the United States.

     2.   It was a part and an object of the conspiracy that
RAMONA PETROVA, a/k/a "JD Kat," the defendant, and others known
and unknown, would and did distribute and possess with intent to
distribute a controlled substance, in violation of Title 21,
United States Code,     Section 841 (a) (1).
     3.   The controlled substance that RAMONA PETROVA, a/k/a
"JD Kat," the defendant, conspired to distribute and possess
with intent to distribute was 500 grams and more of mixtures and
substances containing a detectable amount of cocaine, in
violation of Title 21, United States Code, Section 841 (b) (1) (B)

          (Title 21, United States Code, Section 846.)

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

     4.   I am a Detective with the NYPD, and I have been
personally involved in the investigation of this matter.  This
affidavit is based upon my personal participation in the
investigation, my conversations with law enforcement agents,
witnesses, and others, as well as my examination of reports and
records.  Because this affidavit is being submitted for the
limited purpose of establishing probable cause, it does not
include all the facts that I have learned during the course of
my investigation. Where the contents of documents and the
actions, statements, and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated. Where figures, calculations, and dates are
set forth herein, they are approximate, unless stated otherwise.

     5.   Based on my participation in this investigation, my
conversations with other NYPD officers, including an NYPD
undercover officer ("UC-1"), and my review of NYPD and New York
City Office of the Medical Examiner ("OME") reports, I have
learned the following, in substance and in part:

          a.   On or about August 15, 2018, I was called to the
scene of a potential female overdose victim ("Victim-1") at an
apartment at 118 West 27th Street in Manhattan (the
"Apartment").  From other officers, I learned that the NYPD had
received a call indicating that Victim-l's roommate had observed
Victim-1 sleeping on a mattress in Victim-l's Apartment at the
time that the roommate exited the premises. When the roommate
returned, the roommate saw that Victim-1 had not changed her
position on the mattress. Thereafter, the roommate discovered
that Victim-1 was deceased.

          b.   Inside the Apartment, I observed indications of
drug use.  For example, I and other detectives located suboxone,
prescription pills, and empty zip lock bags with a powdery
residue in them.


                                 2
          c.   On or about August 16, 2018, OME determined that
the cause of Victim-l's death was acute intoxication by the
combined effects of cocaine, methamphetamine, and diazepam.

          d.   The NYPD seized Victim-l's cellphone and unlocked
it. Upon review of the cellphone, I observed numerous text
messages in which Victim-1 texted a particular phone number (the
"Call Number") of a person who appeared to be a drug dealer,
because the text messages discussed drug transactions.   For
example, in one text, dated August 9, 2018, the suspected dealer
(who I later learned to be RAMONA PETROVA, a/k/a "JD Kat," the
defendant) wrote: "Also got in w. Let md know how much you want
so I can put it aside for you because none of this stuff lasts."
From my training and experience, I believe that "w" is a
reference to "white," which I know to be a code word for
cocaine. Later that day, PETROVA again wrote Victim-1: "If I
don't hear back from you within the next few hours its all gonna
be gone and I don't want to hear it later. I can't hold onto
this stuff as I have a ton of people waiting and I cant afford
to lose any clients. Trying to help u out here as promised so if
you're good then great if not let me know what u need."

          e.   Acting on this information, I arranged for UC-1
to dial the Call Number that was texting Victim-1. UC-1 called
the number, and a person who I later determined to be PETROVA
answered. UC-1 said to PETROVA in substance and in part that
UC-1 was Victim-l's friend and wanted to buy drugs.

     6.    Based on my participation in this investigation, my
conversations with other NYPD officers, including UC-1, and my
review of NYPD reports, I have learned the following, in
substance and in part:

          a. UC-1 and RAMONA PETROVA, a/k/a "JD Kat," the
defendant, began speaking and texting each other regularly to
discuss drugs. On or about August 24, 2018, UC-1 met PETROVA in
person, and purchased approximately 3 grams of cocaine from
PETROVA in Manhattan.   I and other NYPD officers were able to
surveil this meeting, and we identified PETROVA from, among
other things, her Call Number, and from the vehicle she was
driving.  For example, by tracing the license plate of the
vehicle PETROVA was driving, I determined that the vehicle was
registered in her name.   Then, using Department of Motor Vehicle
photographs, I assembled a photo array containing six
photographs, and UC-1 selected PETROVA's photo from the photo
array.


                                3
          b.   After their first meeting, UC-1 and PETROVA began
talking frequently via text message to discuss drugs, and UC-1
began to conduct regular undercover drug buys from PETROVA.

          c.   For example, on or about September 19, 2018,
PETROVA texted UC-1: "To be honest you remind me a lot of myself
when I first started up my biz Im very flexible price wise so
again Im willing to work with you I see a lot of very good
potential particularly as a woman in this biz!" In addition,
PETROVA discussed her sources of supply with UC-1.  For example,
on or about September 28, 2018, PETROVA referred to "the source
she has for bigger orders," and said that she picks up the coke
"from either Harlem or the Bronx." She also referred to the
order that UC-1 had placed on that day as from "her Harlem guy."

          d.   In total, between August 24, 2018 and the
present, UC-1 conducted at least 13 cocaine buys from PETROVA
within the Southern District of New York, purchasing over 500
grams of cocaine from her.  Each of the 13 drug buys tested
positive for the presence of cocaine.

          e.   In addition, on or about November 20, 2018,
PETROVA brought UC-1 to an apartment in Manhattan for what she
called a "pill demo." The pill demo consisted of showing UC-1 a
variety of different prescription pills that PETROVA was willing
to sell to UC-1.  In addition to the cocaine buys already
discussed, UC-1 purchased from PETROVA several different variety
of pills at the pill demo.   The pills purchased by UC-1 tested
positive for the presence of various controlled substances.

          f.   On the evening of January 24, 2019, PETROVA was
arrested in the lower East Side of Manhattan with more than 100
grams of cocaine, after again agreeing to meet with UC-1 to
arrange a cocaine sale.




                                4
     WHEREFORE, I respectfully request that RAMONA PETROVA,
a/k/a "JD Kat," the defendant, be imprisoned or bailed, as the
case may be.



                            MPfHdNY·ANGAN
                            Detective
                            New York City Police Department



Sworn to before me this
25th day of January, 2019

          cZ----------                ...


THE HONORABLE ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                  5
